UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian St. Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:10/31 Date of reporting period:10/31/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The Sound Mind Investing Funds The Sound Mind Investing Fund The Sound Mind Investing Managed Volatility Fund Annual Report October 31, 2010 Fund Advisor: SMI Advisory Services, LLC 11561 W. Grandview Dr. Columbus, IN 47201 Toll Free (877) SMI-FUND www.smifund.com Dear Fellow Shareholder, Two years have now passed since the darkest days of the financial crisis, yet its impact is still felt, both in the psyche of Main Street investors and the policy decisions emanating from Washington. Despite another good year for the financial markets and the fact that stocks are roughly 80% higher than their 2009 lows, the dominant financial conversation is centered on the Federal Reserve’s plans for “QE 2.0.” The fact that the economy still seems to need this type of artificial policy support makes it more understandable why many investors have distrusted this rally all along, consistently pulling money out of domestic equity funds and pouring it into bond funds over the past year and a half. While distrusting this bull market may be understandable, it certainly hasn’t been profitable. Investors who bucked the trend and stayed invested in equities this year were handsomely rewarded. The large-company dominated S&P 500 Index gained 16.54% for the year ended 10/31/2010, while the broader Wilshire 5000 Index did even better, gaining 19.41%. As these numbers indicate, small-company stocks have had the edge this year over their larger brethren. Strong as those broad market returns were, the results for the Sound Mind Investing Fund (SMIFX) were even better, as it gained 21.15% for the year (see page 3 for performance details). The core investing strategy of the SMI Funds, called Fund Upgrading, was largely successful—incrementally transitioning the portfolio as the market shifted from strength early in the year, to a swift and deep summer correction, and back to strength in September and October. That’s a challenging environment for a trend-following system like Upgrading. Generally speaking, as the market exhibits strength over an extended period of time, our portfolio tends to shift towards the faster-growing funds, which often carry more risk. When the market corrects, the portfolio tends to be somewhat exposed at first, hurting performance. If that correction is short-lived, as we saw in the roughly 8% dip from mid-January through mid-February, the Upgrading momentum formula we rely upon largely ignores the downturn, and our portfolio stays well positioned for any subsequent rebound. However, when a longer and deeper correction sets in, as occurred from April through July, the depth of the losses and the length of time the market has been in decline starts to cause an incremental rotation among the holdings of the SMI Funds. This is appropriate and proper, as there is no way to know for sure whether a 15% correction will ultimately turn into a 30% bear market. But in those cases where the market does ultimately rebound sharply, as the market did this year, the more conservative holdings acquired during the correction wind up acting as a drag on later performance. Managed Volatility Disappointment While the flagship SMI Fund (SMIFX) had another strong year, that wasn’t the case for the SMI Managed Volatility Fund (SMIVX). The 10.28% return it posted for the year ended 10/31/2010 lagged both the S&P 500’s gain of 16.54% and the Wilshire 5000’s gain of 19.41%. This is the second straight year the SMI Managed Volatility Fund has lagged the market by a significant margin. While the fund is ahead of both the S&P 500 and Wilshire 5000 since the fund’s inception (late 2006), it has become increasingly evident how difficult it can be to own this fund during a powerful, sustained bull market. The SMI Managed Volatility fund uses the same core Upgrading strategy as the flagship SMI Fund. Given that the SMI Fund has been quite successful, it’s fairly clear that the problem isn’t the Upgrading strategy. Rather, the reason the Managed Volatility Fund has lagged the market recently is because of the hedging strategy that accompanies Upgrading within the portfolio. The same hedges that helped this fund so much in 2008’s downturn have hurt the fund’s performance substantially in the 2009-2010 bull market. The hedging strategy costs the fund money when the market rises, but is particularly frustrating when whipsaws like this summer’s market correction occur. In that case, the low hedging level going into the correction didn’t help the fund nearly as much as its high hedging level coming out of the correction hurt the fund in the subsequent rebound. Once again, the longer-term performance of the Managed Volatility fund hasn’t been particularly bad: it has surpassed the market indexes since inception, doing so with significantly lower volatility. Still, we recognize that while it’s great to dramatically outperform when the market goes through a full-fledged bear market, it’s difficult for many investors to stay invested in a fund that significantly trails the market during extended bullish periods. Conclusion With the SMI Fund closing in on its five-year anniversary, it’s worth reflecting on the strength the Upgrading strategy has shown. Despite the worst bear market in generations, investors who bought the fund at inception have cumulative profits of 18.78% (compared to gains of just 7.80% for the Wilshire 5000 and 3.75% for the S&P 500). On an annualized basis, that means Upgrading has been roughly 2% better than the market per year. Granted, Upgrading hasn’t been able to turn this bad market stretch into great results for shareholders. But stock investing is meant for those with long-term time horizons, and over longer time periods, there has always been a strong tendency for stock market returns to revert towards their long-term averages. Upgrading’s ability to add value in excess of the market’s return hopefully bodes well for shareholders should the market be able to eventually produce returns more closely in keeping with its longer-term averages. We appreciate the confidence you have placed in us to be a faithful steward of your assets, even as you strive to be a faithful steward of His assets. Sincerely, Mark Biller Senior Portfolio Manager The Sound Mind Investing Funds Performance Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-764-3863. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Standard & Poor’s 500® Index and Wilshire 5000 Index are unmanaged indices that assume reinvestment of all distributions and exclude the effect of taxes and fees.The Standard & Poor’s 500® Index and Wilshire 5000 Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in each Fund’s portfolio. The returns of the Indices are not reduced by any fees or operating expenses. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Funds’ investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the Funds and may be obtained by calling the same number as above. Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 2, 2005 (commencement of Fund operations) and held through October 31, 2010. The S&P 500 Index® and Wilshire 5000 Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the indices; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call1-877-764-3863.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on December 29, 2006 (commencement of Fund operations) and held through October 31, 2010. The S&P 500® Index and Wilshire 5000 Index are widely recognized unmanaged indices of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the indices; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call1-877-764-3863.You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings – (Unaudited) 1As a percentage of net assets. The Sound Mind Investing Fund seeks long term capital appreciation. The Fund seeks to achieve its objective by investing in a diversified portfolio of other investment companies using a “fund upgrading” strategy.The fund upgrading investment approach is a systematic investment approach that is based on the belief of the Fund’s advisor, SMI Advisory Services, LLC, that superior returns can be obtained by constantly monitoring the performance of a wide universe of mutual funds, and standing ready to move assets into the funds deemed by the advisor to be most attractive at the time of analysis. 1As a percentage of net assets. Fund Holdings – (Unaudited) - continued The Sound Mind Investing Managed Volatility Fund seeks to provide long term capital appreciation with less volatility than broad U.S. equity markets. The Fund seeks to achieve its objective by investing in a diversified portfolio of other equity mutual funds using a “fund upgrading” strategy.The Fund seeks to achieve lower volatility through asset allocation across appropriate asset classes (represented by the underlying equity mutual funds) and the use of derivative transactions to hedge the Fund’s exposure to volatility with respect to underlying funds or the equity markets generally. In connection with its hedging strategy, the Fund may invest in futures contracts and options on futures contracts and may engage in short sales. Availability of Portfolio Schedule – (Unaudited) Each Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available at the SEC’s website at www.sec.gov.The Funds’ Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of one of the Funds, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. Each Fund’s example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (May 1, 2010 through October 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the fee imposed on short-term redemptions. Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.If incurred, the short-term redemption fee imposed by the Fund would increase your expenses. Summary of Fund’s Expenses – (Unaudited) - continued The Sound Mind Investing Fund Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid During Period May 1, 2010 – October 31, 2010* Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.21%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. The Sound Mind Investing Managed Volatility Fund Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid During Period May 1, 2010 – October 31, 2010* Actual Hypothetical ** *Expenses are equal to the Fund’s annualized expense ratio of 1.48%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. The Sound Mind Investing Funds The Sound Mind Investing Fund Schedule of Investments October 31, 2010 Mutual Funds - 88.67% Shares Value Mutual Funds Greater Than 1% of The Sound Mind Investing Fund's Net Assets - 86.48% Allianz NJF Renaissance Fund - Institutional Class (b) Ariel Fund Columbia Acorn International - Class Z Delaware Small Cap Value Fund - Institutional Class (b) Delaware SMID Cap Growth Fund - Institutional Class (a) (b) Fairholme Fund Fidelity International Small Cap Fund The Gabelli Value Fund - Class A (b) Invesco Van Kampen Capital Growth Fund - Institutional Class (a) Ivy Small Cap Growth Fund - Institutional Class (a) (b) Janus Overseas Fund - Class T MFS New Discovery Fund - Institutional Class (a) (b) Morgan Stanley Focus Growth Fund - Institutional Class (a) Morgan Stanley Institutional Fund Trust - Mid Cap Growth Portfolio (a) Oakmark International Fund - Institutional Class Oakmark International Small Cap Fund - Institutional Class Oppenheimer International Small Company Fund - Class Y (b) Putnam Voyager Fund - Class Y RidgeWorth Small Cap Value Equity Fund - Investor Class Templeton Foreign Smaller Companies Fund - Advisor Class (b) Touchstone Sands Capital Select Growth Fund - Class Y (a) (b) T.Rowe Price International Discovery Fund Wasatch International Growth Fund (a) (b) The Yacktman Fund TOTAL MUTUAL FUNDS GREATER THAN 1% OF THE SOUND MIND INVESTING FUND'S NET ASSETS (Cost $202,636,720) Mutual Funds Less Than 1% of The Sound Mind Investing Fund's Net Assets - 2.19% (c) Allianz NFJ Dividend Value Fund - Institutional Class Allianz NFJ Small-Cap Value Fund - Institutional Class Artisan International Small Cap Fund - Investor Class Artisan International Value Fund - Investor Class Artisan Mid Cap Value Fund - Investor Class Artisan Small Cap Value Fund - Investor Class BlackRock International Opportunities Portfolio - Institutional Class Bridgeway Small Cap Growth Fund Bridgeway Small Cap Value Fund Brown Capital Management Small Company Fund - Institutional Class (a) Buffalo Small Cap Fund Columbia Acorn Select - Class Z (a) Columbia Small Cap Growth I Fund - Class Z (a) Dreyfus Premier Midcap Value Fund DWS Dreman Small Cap Value Fund - Institutional Class 85 Federated Kaufman Small Cap Fund - Class A (a) Fidelity Mid-Cap Stock Fund Fidelity Small Cap Stock Fund (a) First Eagle Fund of America - Class A (a) Franklin Small Cap Value Fund - Advisor Class Hartford International Opportunities Fund - Class Y See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds The Sound Mind Investing Fund Schedule of Investments - continued October 31, 2010 Mutual Funds - 88.67% - continued Shares Value Mutual Funds Less Than 1% of The Sound Mind Investing Fund's Net Assets - 2.19% (c) - continued Janus Venture Fund - Class T (a) $ JPMorgan Small Cap Equity Fund - Class S Longleaf Partners Fund Longleaf Partners Small-Cap Fund (a) Neuberger Berman Genesis - Institutional Class (a) Oakmark Select Fund - Institutional Class Oberweis Micro-Cap Fund (a) Oppenheimer Small & Mid Cap Value Fund - Class Y (a) Perkins Mid Cap Value Fund - Class T Royce Low-Priced Stock Fund - Institutional Class Royce Premier Fund - Investor Class (a) Royce Opportunity Fund - Institutional Class T. Rowe Price Small-Cap Value Fund Third Avenue Value Fund - Institutional Class Tweedy Browne Global Value Fund TOTAL MUTUAL FUNDS LESS THAN 1% OF THE SOUND MIND INVESTING FUND'S NET ASSETS (Cost $5,977,205) (c) TOTAL MUTUAL FUNDS (Cost $208,613,925) Exchange-Traded Funds - 11.01% Consumer Discretionary Select Sector SPDR Fund Guggenheim Multi-Asset Income Index ETF Industrial Select Sector SPDR Fund iShares DJ Select Dividend Index Fund iShares DJ U.S. Transportation Average Index Fund Vanguard Emerging Markets ETF WisdomTree Equity Income Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $29,090,821) Money Market Securities - 0.66% Fidelity Institutional Treasury Portfolio - Class I, 0.02% (d) TOTAL MONEY MARKET SECURITIES (Cost $1,882,460) TOTAL INVESTMENTS (Cost $239,587,206) - 100.34% $ Liabilities in excess of other assets - (0.34)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) A portion of this security may be deemed illiquid due to the Investment Company Act of 1940 provision stating that no issuer of any investment company security purchased or acquired by a registered investment company shall be obligated to redeem such security in an amount exceeding 1 per centum of such issuer's total outstanding securities during any period of less than thirty days. (c) Small investments are occasionally retained in mutual funds that are closed to new investment, or in the manager's opinion are at risk to close, so as to allow the Fund the flexibility to reinvest in these funds in the future. (d) Variable rate security; the money market rate shown represents the rate at October 31, 2010. See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds The Sound Mind Investing Managed Volatility Fund Schedule of Investments October 31, 2010 Mutual Funds - 92.99% Shares Value Mutual Funds Greater Than 1% of The Sound Mind Investing Managed Volatility Fund's Net Assets - 92.86% Allianz NJF Renaissance Fund - Institutional Class $ Ariel Fund Delaware SMID Cap Growth Fund - Institutional Class (a) Fidelity International Small Cap Fund First Eagle Fund of America - Class A (a) The Gabelli Value Fund - Class A Invesco Van Kampen Capital Growth Fund - Institutional Class (a) Ivy Small Cap Growth Fund - Institutional Class (a) Janus Overseas Fund - Class T MFS New Discovery Fund - Institutional Class (a) Morgan Stanley Focus Growth Fund - Institutional Class (a) Morgan Stanley Institutional Fund Trust - Mid Cap Growth Portfolio (a) Oakmark International Small Cap Fund - Institutional Class Oppenheimer International Small Company Fund - Class Y Putnam Voyager Fund - Class Y RidgeWorth Small Cap Value Equity Fund - Investor Class Templeton Foreign Smaller Companies Fund - Advisor Class Touchstone Sands Capital Select Growth Fund - Class Y (a) Wasatch International Growth Fund (a) The Yacktman Fund TOTAL MUTUAL FUNDS GREATER THAN 1% OF THE SOUND MIND INVESTING MANAGED VOLATILITY FUND'S NET ASSETS (Cost $22,562,196) Mutual Funds Less Than 1% of The Sound Mind Investing Managed Volatility Fund's Net Assets - 0.13% (b) Artisan Small Cap Value Fund - Investor Class BlackRock International Opportunities Portfolio - Institutional Class Brown Capital Management Small Company Fund - Institutional Class (a) Buffalo Small Cap Fund FBR Focus Fund (a) Janus Venture Fund - Class T (a) JPMorgan Small Cap Equity Fund - Class S Longleaf Partners Fund Longleaf Partners Small-Cap Fund (a) Oppenheimer Small & Mid Cap Value Fund - Class Y (a) Royce Opportunity Fund - Institutional Class TOTAL MUTUAL FUNDS LESS THAN 1% OF THE SOUND MIND INVESTING MANAGED VOLATILITY FUND'S NET ASSETS (Cost $34,212) (b) TOTAL MUTUAL FUNDS (Cost $22,596,408) Exchange-Traded Funds - 5.54% Guggenheim Multi-Asset Income Index ETF iShares DJ Select Dividend Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $1,606,662) TOTAL INVESTMENTS (Cost $24,203,070) - 98.53% $ Other assets less liabilities - 1.47% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Small investments are occasionally retained in mutual funds that are closed to new investment, or in the manager's opinion are at risk to close, so as to allow the Fund the flexibility to reinvest in these funds in the future. The Sound Mind Investing Funds The Sound Mind Investing Managed Volatility Fund Futures Contracts October 31, 2010 Number of Underlying Face Unrealized (Short) Amount at Appreciation Short Futures Contracts Contracts Fair Value (Depreciation) E-Mini MSCI EAFE Index Futures Contract December 2010 (a) ) $ ) $ ) E-Mini S&P 500 Futures Contract December 2010 (b) E- Mini Russell 2000 Mini Futures Contract December 2010 (c) Total Short Futures Contracts $ ) (a) Each E-Mini MSCI EAFE Index Futures contract has a multiplier of 50 shares. (b) Each E-Mini S&P 500 Futures contract has a multiplier of 50 shares. (c) Each E-Mini Russell 2000 Mini Futures contract has a multiplier of 100 shares. See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds Statements of Assets and Liabilities October 31, 2010 The Sound Mind The Sound Mind Investing Managed Assets Investing Fund Volatility Fund Investments in securities: At cost $ At value $ Cash held at broker (a) - Receivable for fund shares sold - Receivable for investments sold Interest receivable 41 1 Prepaid expenses Total assets Liabilities Payable to Advisor (b) Payable for investments purchased - Payable for fund shares redeemed Payable for net variation margin on futures contracts - Cash overdraft - Payable to administrator, fund accountant and transfer agent Payable to trustees and officers Payable to custodian Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated net realized gain (loss) from investment transactions Net unrealized appreciation (depreciation) on: Investment Securities Futures Contracts - Net Assets $ Shares outstanding (unlimited number of shares authorized) Net Asset Value (NAV) and offering price per share Redemption price per share (c)(NAV * 98%) (a) Cash used as collateral for futures contract transactions. (b) See Note 5 in the Notes to the Financial Statements. (c) The redemption price per share reflects a redemption fee of 2.00% on shares redeemed within 90 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds Statements of Operations For the fiscal year ended October 31, 2010 The Sound Mind The Sound Mind Investing Managed Investing Fund Volatility Fund Investment Income Dividend income $ Interest income Total Investment Income Expenses Investment Advisor fee (a) Administration expense Transfer agent expense Fund accounting expense Registration expense Custodian expense Legal expense Printing expense Insurance expense Auditing expense Miscellaneous expense CCO expense Pricing expense Trustee expense 24f-2 expense - Other expense - Overdraft fee Total Expenses Advisor fees waived (a) - Other expense reductions (b) Net Expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) on Investments Long term capital gain dividends from investment companies Net realized gain (loss) on: Investment Securities Futures Contracts - Change in unrealized appreciation (depreciation) on: Investment Securities Futures Contracts - Net realized and unrealized gain (loss) on investments and futures contracts Net increase (decrease) in net assets resulting from operations (a) See Note 5 in the Notes to the Financial Statements. (b) Certain funds that the Funds invest in rebate back a portion of the distribution fee charged. See accompanying notes which are an integral part of these financial statements. The Sound Mind Investing Funds Statements of Changes In Net Assets The Sound Mind Investing Fund Year ended Year ended October 31, 2010 October 31, 2009 Increase (decrease) in Net Assets due to: Operations Net investment income (loss) $ ) $ ) Long term capital gain dividends from investment companies Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From return of capital - ) Total distributions - ) Capital Share Transactions Proceeds from Fund shares sold Reinvestment of distributions - Amount paid for Fund shares redeemed ) ) Proceeds from redemption fees collected (a) Net increase in net assets resulting from capital share transactions ) Total Increase (Decrease) in Net Assets Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment income included in net assets at end of year $
